DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 4/28/22, wherein:
Claims 1-6, 9-14 are currently pending;
Claims 1-6, 9-10, 12 have been amended; 
Claims 7-8 have been cancelled. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, 9-14  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HIRAIDE ET AL (US 2018/0281186).  Herein after Hiraide. 
As for independent claim 1, HIRAIDE discloses a vibration display device comprising: a controller comprising a processor, and a display {see at least figures 1, 15 pars. 0104-0105}, wherein the processor is configured to conduct:
a vibration acquisition process that acquires a vibration state of a distal end section of a robot this is a robot in a simulation or in a real world, the distal end section being operated based on an operation program {see at least abstract, figures 1, 10, 15, 21-22 and pars. 0009, 0190, 0216-0217, 0231, 0233 a vibration measurement device 700 installed at the distal end section of a robot and measuring a vibration state of a distal end of the robot}; and
a vibration trajectory drawing process that draws on the display the vibration state along a trajectory of the distal end section of the robot or that draws, on the display, the vibration state as the trajectory {see at least figures 15, 22, 27-28, and pars. 0191,0204 , 0218-0219, 0231, 0235-0236 discloses the display of the vibration on the display 602} 
wherein the robot has an arm comprising a plurality of arm members which are connected in series {see at least figures 1 and 15 at least pars. 0101-0103},
wherein the processor acquires, in the vibration acquisition process, a base end side vibration state of one of the plurality of arm members, the one of the plurality of arm members being located at a proximal end side in the arm relative to the most distal end side arm member of the plurality of arm members {see at least figures 1,15, 22 at least pars. 0216-0217, 0231, 0233}; and
wherein, in the vibration trajectory drawing process, the processor displays, on the display, the base-end-side vibration state along a trajectory of the one of the plurality of arm members or displays, on the display, the base-end-side vibration state as the trajectory of the one of the plurality of arm members {see at least figures 15, 22, 27-28 and pars. 0191,0203-0204 , 0218-0219, 0231, 0235-0236}.
As for dep. claims 2 and 3, HIRAIDE discloses wherein the processor acquires the vibration acquisition process the vibration state of the distal end section operated in accordance with the operation program {see at least figures 22, 27-28, pars. 0216-0217, 0231, 0233, 0218-0219, 0231, 0235-0236 } and also acquires an improved vibration state of the distal end section operated in accordance with an improved operation program obtained by improving the operation program using a learning function {see at least figures 27, 38, pars. 0292-0293},  
and the vibration trajectory drawing unit displays: the vibration state or a taught trajectory; and the improved vibration state, on the display device along the trajectory of the distal end section of the robot {see at least figures 27, 38, 41-43, and pars. 0292-0293, 0298-0299}.
As for dep. claim 5, HIRAIDE discloses the processor enlarges and displays, on the display device, an arbitrary region in a displayed image of the display, in response to an operation for enlarging and displaying the arbitrary region {see at least figures 27-29-32; 41-43; 45;  pars. 0239-0243, 0249, 0306}.  
As for dep. claim 6, HIRAIDE discloses wherein the processor acquires, in the vibration acquisition unit acquires the vibration state based on: the vibration state of the distal end section of the robot in the simulation; operation information regarding each of a plurality of drive motors of the robot in the real world; or measuring results of vibration of the distal end section of the robot in the real world by means of a vibration measurement sensor { see at least abstract, figures 1, 10, 15, 21-22 and pars. 0009, 0190, 0216-0217, 0231, 0233}.
As for independent claims 9, HIRAIDE discloses an operation program create device comprising:
a controller comprising a processor, and a display {see at least figures 1, 15 pars. 0104-0105}, the processor is configured to conduct:
a vibration acquisition process that acquires a vibration state of a distal end section of a robot this is a robot in a simulation or in a real world, the distal end section being operated based on an operation program {see at least abstract, figures 1, 10, 15, 21-22 and pars. 0009, 0190, 0216-0217, 0231, 0233 a vibration measurement device 700 installed at the distal end section of a robot and measuring a vibration state of a distal end of the robot}; and
a vibration trajectory drawing process that draws on the display the vibration state along a trajectory of the distal end section of the robot or that draws, on the display, the vibration state as the trajectory {see at least figures 15, 22, 27-28, and pars. 0191,0204 , 0218-0219, 0231, 0235-0236 discloses the display of the vibration on the display 602};
a learning process that performs learning about vibration of the distal end section and about a part and not all of the trajectory, wherein the trajectory is displayed on the display and the part is one which is arbitrarily selected by a user {at least figures 27, 38, pars. 0008-0009; 0292-0293},  
 wherein the processor creates an improved operation program for reducing the vibration of the distal end section in the part of the trajectory {see at least figures 3, 22, 27, 38-44, at least pars. 0121-0122, 0216-0217}.
As for dep. claim 10, which discloses wherein the processor automatically selects, in the trajectory of the distal end section, a region where vibration is large and performs the learning about vibration of the distal end section only in the selected region, which is automatically selected {see HIRAIDE at least figures 27-32; 41-43; 45;  pars. 0239-0243, 0249, 0306}.  
 
As for dep. claim 11, which discloses wherein the operation program creating device is configured to output information about the operation program and information on the selected region, to another operation program creating device or a host control system, or is configured to receive information about the operation program and information on the selected region, from another operation program creating device or a host control system {see HIRAIDE at least figures 27, 38, pars. 0292-0293}.  
As for claims 12-14, the limitations of these claims have been noted in the rejection above.  They are therefore considered rejected as set forth above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over HIRAIDE as applied to the claims above and further in view of KAMON ET AL (EP-3610996) from Applicant IDS 9/29/21.  Herein after KAMON
As for dep. claim 4, FUJITA/NAGAOKA discloses claimed invention as discussed above except for the display device is a head mounted display.  However, such head-mounted display is well known in the art and suggest in at least figure 2, par. 40 of KAMON reference.  It would have been obvious to an ordinary skill in the art at the time of the invention was made to incorporate the teachings of KAMON into the combined system of FUJITA/NAGAOKA in order to have a head-mounted display to display the vibration state of the distal section of the robot. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 9-14 have been considered and are persuasive in as much as they are directed toward the newly amended languages in claims 1, 9 and 12.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection, necessitated by the amendment, is made in view of reference Hiraide. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRA NGUYEN/Primary Examiner, Art Unit 3664